FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2016 Commission File Number: 001-37723 Enersis Chile S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis Chile S.A. Securities Registration Record No. 1139 Santiago, July 27, 2016 Ger. Gen. N°032/2016 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N°1449 Santiago, Chile Ref.: Significant Event Dear Sir, In accordance with articles 9 and 10, paragraph 2, under Securities Market Law N°18,045,and as established under General Norm N°30 of the Superintendence, duly authorized on behalf of Enersis ChileS.A. (“Enersis Chile” or the “Company”), I hereby inform you of the following significant event: In the Board of Directors’ Meeting held today, the Board of Directors of the Company unanimously appointed Mr. Nicola Cotugno as Chief Executive Officer, replacing Mr. Luca D’Agnese who submitted his resignation during the same session. Mr. D' Agnese's resignation, and the appointment of Mr. Cotugno, will become effective on August 16, 2016. Sincerely yours, Raffaele Grandi Chief Financial Officer Enersis Chile S.A. c.c. Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chile Electronic Stock Exchange) Bolsa de Corredores de Valparaíso (Valparaíso Stock Exchange) Comisión Clasificadora de Riesgo (Risk Classification Commission) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Enersis Chile S.A. By: /s/ Luca D'Agnese Title: Chief Executive Officer Date:July 28, 2016
